United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 9, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-10563
                         Summary Calendar


                       LAKEITH AMIR-SHARIF,

                       Plaintiff-Appellant,

                              versus

   DALLAS COUNTY TEXAS; LUPE VALDEZ, Dallas County Sheriff;
   PARKLAND MEMORIAL HOSPITAL, Board of Directors; SUSAN
   PHILLIPS, Vice President, Parkland Memorial Hospital/Jail
  Health Care Coordinator; DR. STEVEN BOWERS, Jail Medical
   Director; UNIVERSITY OF TEXAS MEDICAL BRANCH, Jail Health
   Care Provider; KENNETH MAYFIELD, Dallas Commissioner; EDGAR
                        L. MCMILLIAN, JR.,

                       Defendants-Appellees.

                       --------------------
          Appeals from the United States District Court
                for the Northern District of Texas
                       USDC No. 3:06-CV-143
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Lakeith Amir-Sharif filed the instant § 1983 suit to seek

redress for acts that occurred while he was incarcerated.       Amir-

Sharif filed motions for a temporary restraining order (TRO) and

preliminary injunction requesting that the district court order

the defendants to cease tampering with his mail, permit him to

receive publications in the mail, and permit him to access the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-10563
                                -2-

law library.   The district court denied the motions and denied

his request to proceed in forma pauperis (IFP) in this

interlocutory appeal.   Amir-Sharif now moves this court for

authorization to proceed IFP on appeal.    He also requests

appointed counsel.

     We lack jurisdiction to consider Amir-Sharif’s challenge to

the denial of his requests for a TRO.     See Faulder v. Johnson,

178 F.3d 741, 742 (5th Cir. 1999).   Consequently, Amir-Sharif’s

appeal is DISMISSED FOR WANT OF JURISDICTION to the extent that

he appeals the district court’s denial of his requests for a TRO.

     Amir-Sharif’s requests for a preliminary injunction have

been mooted by his release from prison.    See Herman v. Holiday,

238 F.3d 660, 665 (5th Cir. 2001).   This appeal is DISMISSED AS

MOOT to the extent that Amir-Sharif appeals the district court’s

denial of his requests for a preliminary injunction.    All

outstanding motions are DENIED.